                                                                             FILED
                                                                       U.S.OiSTRiCTCOURI
                                                                         SAVANNAH DiV.
                   IN THE UNITED STATES DISTRICT COURT

                                                                      23l8wnv 16 flHl|:37
                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                               STATESBORO DIVISION                   CLERK
                                                                         so.oisrr.KFSA.


THE UNITED STATES OF AMERICA,

                Plaintiff,

                   V.                              6:18CR13


SHANIQUA M. GRIER,

                Defendant.




                                    ORDER




     Coimsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the    parties'   motions   have   been      resolved   by

agreement.     Therefore,       a   hearing   in     this     case     is   deemed

unnecessary.    All motions are dismissed.



    SO ORDERED, this                day of November, 2018.



                                      ITED STATES MAGISTRATE JUDGE
                                      UTHERN DISTRICT OF GEORGIA
